Porter, J.

This case turns entirely on questions of fact. A great number of witnesses were examined on the trial; and the testimony of some of them is contradictory. After an attentive examination of the evidence, we have great difficulty in saying whether the conclusions of the jury are those to which we would come: but, at all events, the amount we should consider due to the plaintiff, would not vary material-jv from that established by the verdict; and under such cir- “ J. cumstances we do not think the judgment below should be disturbed.
*389Eastern District,
May 1831.
It is therefore ordered, adjudged, and decreed, that the judgment of the District Court be affirmed with costs.